UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 3, 2014 VOLT INFORMATION SCIENCES, INC. (Exact name of registrant as specified in its charter) New York 001-9232 13-5658129 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1065 Avenue of the Americas, New York, New York (Address of principal executive offices) (Zip Code) (212) 704-2400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): [ ]
